Name: 2008/360/EC: Commission Decision of 30 April 2008 establishing the CommunityÃ¢ s financial contribution to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in the Netherlands in 2003 (notified under document number C(2008) 1668)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  agricultural activity;  Europe;  economic policy;  health
 Date Published: 2008-05-07

 7.5.2008 EN Official Journal of the European Union L 120/17 COMMISSION DECISION of 30 April 2008 establishing the Communitys financial contribution to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in the Netherlands in 2003 (notified under document number C(2008) 1668) (Only the Dutch text is authentic) (2008/360/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) and 3(a)(1) thereof, Whereas: (1) Outbreaks of avian influenza occurred in the Netherlands in 2003. The emergence of that disease presented a serious risk to the Community's livestock population. (2) In order to prevent the spread of the disease and to help eradicate it as quickly as possible, the Community should contribute financially towards the eligible expenditure incurred by the Member State under the emergency measures taken to combat the disease, as provided for in Decision 90/424/EEC. (3) Commission Decision 2003/678/EC of 24 September 2003 on a financial contribution by the Community towards the eligible costs of the eradication of avian influenza in the Netherlands in 2003 (2) granted a financial contribution from the Community to Netherlands towards the expenditure incurred under the emergency measures to combat avian influenza implemented in 2003. (4) That Decision provided for a first instalment of EUR 40 000 000 to be paid. (5) Pursuant to that Decision, the balance of the Community financial contribution is to be paid on the basis of the applications submitted by the Netherlands on 14 March 2004, 26 July 2005 and 2 November 2006. (6) In view of those considerations, the total amount of the Communitys financial contribution to the eligible expenditure incurred associated with the eradication of avian influenza in the Netherlands in 2003 should now be fixed. (7) The results of the inspections carried out by the Commission in compliance with the Community veterinary rules and the conditions for granting Community financial contributions mean the entire amount of the expenditure submitted cannot be recognised as eligible. (8) The Commissions observations, method of calculating the eligible expenditure and final conclusions were communicated to the Netherlands in letters dated 12 July 2007, 26 October 2007 and 5 December 2007. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The total Community financial contribution towards the expenditure associated with eradicating avian influenza in the Netherlands in 2003 pursuant to Decision 2003/678/EC is fixed at EUR 65 516 152,41. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 30 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Council Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 249, 1.10.2003, p. 53. Decision as last amended by Commission Decision 2004/27/EC (OJ L 6, 10.1.2004, p. 45).